Citation Nr: 0627733	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  00-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney
 

ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the custodian of a minor child of the 
veteran who served on active duty from August 1965 to 
January 1968.  The veteran died in March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on October 22, 2003, which vacated a 
June 2002 Board decision and remanded the case for additional 
development.  The issue initially arose from a June 1999 
rating decision by the Buffalo, New York, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was remanded to the RO for additional development in 
December 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran died due to carcinoma of the bladder, stage 
IV, with bone and liver metastases.

3.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

4.  The veteran's bladder cancer and metastases was not 
present in service and developed many years after service.

5.  Bladder cancer is not recognized by VA as a disease for 
which a presumption of service connection on the basis of 
Agent Orange exposure is warranted.

6.  A disease or injury was not incurred in or chronically 
aggravated by military service, or otherwise contributed to 
the onset of death.


CONCLUSION OF LAW

The veteran's cause of death due to bladder cancer with bone 
and liver metastases was not incurred in or aggravated by 
service nor as a result of exposure to Agent Orange or other 
herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appellant was notified of the VCAA duties to assist and 
of the information and evidence necessary to substantiate her 
claim by correspondence dated in October 2005.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  All identified and authorized evidence 
relevant to these matters have been requested or obtained.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  The 
appellant was notified as to these matters by correspondence 
dated in August 2006.  Here, the notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to 
these matters have been requested or obtained.  The available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations. 

Factual Background

Service medical records do not contain any complaints or 
findings related to bladder cancer or bone and liver 
metastases.  The veteran's DD Form 214 showed that he served 
in the Navy with two years, one month, and fifteen days of 
foreign and/or sea service.  Also noted were Vietnam service-
related awards and decorations.

Post-service medical records beginning in August 1997 reveal 
that the veteran was evaluated for urinary tract problems of 
several months' duration.  Following a cystoscopy at the St. 
Joseph's Hospital, dated in August 1997, a pathology report 
of biopsies taken from the bladder and prostate included 
diagnoses of high-grade transitional cell carcinoma (TCC) in 
the bladder with extensive lymphatic invasion and superficial 
muscle invasion.  The posterior wall had a small focus of 
TCC.

A September 1997 consultation report from St. Joseph's 
Hospital noted the veteran's occupational history and habits.  
The report indicated that he had smoked one pack of 
cigarettes a day for thirty years.  In addition, he worked at 
a welding and building company during which time he was 
exposed to chemicals for ten years that included methyl ethyl 
ketones and tricholoroethane.  A September 1997 operative 
report indicated the veteran was initially evaluated for 
urinary dysfunction.  A urological work-up revealed a high-
grade bladder tumor that was noted to be invasive of the 
prostatic urethra and the bladder.  A discharge summary 
included a diagnosis of metastatic stage III-1 TCC of the 
bladder.  A pathology report showed extensive TCC of the 
bladder invading into the prostate as well as bilateral 
pelvic lymph nodes with extension into the prostate gland.  
An operative report from a surgical procedure later that 
month provided a brief history of the veteran's medical 
condition that was consistent with information previously 
reported.

In a January 1998 report of history and physical examination 
prepared by D. K. S., M.D., the veteran's social history was 
noted to include a 30-year smoking habit, and the consumption 
of five-to-six beers a day for the prior 10-to-15 years or 
more.  He had been employed at a rubber textile factory that 
exposed him to many chemicals, which included 
hydrotetrachloride, hydrocarbontetrachloride, gasoline, and 
toluene.  He was also noted to have been exposed to Agent 
Orange in Vietnam.  The impression included high grade TCC of 
the bladder.

A death certificate showed the veteran died in March 1998 due 
to or as a consequence of carcinoma of the bladder, stage IV, 
with bone and liver metastases.  There was an approximately 
seven-month interval between the onset of disease and death.  
No autopsy was performed.

In a statement dated in August 2000, M. C., M.D., the 
veteran's private urologist addressed the issue of etiology 
of the veteran's cancer and provided a brief history of the 
illness.  It was noted that there was a well-known 
relationship between environmental exposures and the 
development of disease.  Tobacco smoke, as well as, chemical 
exposure significantly increased the risk of developing TCC 
and cigarette smoking alone increased the risk fourfold.  TCC 
usually presented later in life with two-thirds of bladder 
cancer cases occurring in persons over the age of 65.  
Advanced TCC was uncommon among younger individuals.  In his 
research, the physician found very little data regarding the 
disease's relationship to Agent Orange; however, 
epidemiological evidence supported a strong relationship 
between herbicidal exposure and developing bladder cancer.  
He cited an article in a 1990 International Journal of 
Epidemiology that investigated the relationship between 
various occupational exposures and the risk of bladder 
cancer.  Herbicidal exposure was associated with a relative 
risk of 4:1.  He opined that the veteran's exposure to 
herbicides in Vietnam, a possible bladder carcinogen, 
developed an aggressive TCC at an unusually young age; 
thereby, it was conceivable that Agent Orange exposure may 
have contributed to the development of TCC and the death of 
the veteran.

In January 2001, the appellant's representative submitted a 
statement along with photocopies of a VA award letter and a 
portion of a rating decision.  The letter indicated that VA, 
through another RO, granted an unnamed veteran service 
connection for residuals of carcinoma of the bladder.  The 
rating decision quotes language from a July 1997 statement 
from a Dr. Schoenberg, which reads, "In my opinion, [the 
veteran's] exposure to Agent Orange can be attributed to 
the...development of his bladder carcinoma."

In February 2001, M. B. S., M.D., a specialist in the 
Oncology Clinic at a VA Healthcare Network in Upstate New 
York, reviewed the veteran's file and provided an opinion 
regarding the etiology of his bladder cancer.  She briefly 
reported the veteran's medical history and noted that he died 
of metastatic bladder cancer eight months after the initial 
diagnosis and that he did not have prostate cancer.  She 
stated that bladder cancer was clearly related to carcinogen 
exposure and that tobacco smoke was the most well recognized 
carcinogen responsible for bladder cancer.  Heavy smokers had 
a risk which may be as high as ten times that of non-smokers 
and that approximately half of the bladder cancers in the 
United States were attributable to smoking.  Exposure to 
industrial carcinogens were noted to be linked as well.  The 
rubber industry and its use of industrial solvents had also 
been associated with a high incidence of bladder cancer.  
With regard to Agent Orange as a risk factor, she noted that 
the latest report, from the Institute of Medicine, entitled 
"Health Effects in Vietnam Veterans of Exposure to 
Herbicides," published in 1999, concluded that there was 
insufficient or inadequate evidence to determine whether a 
relationship existed between bladder cancer and herbicide 
exposure.  Previously the conclusion had been that no 
relationship existed; however, due to some more recent 
studies that showed a slight increased relative risk of 
bladder cancer in some individuals exposed to herbicides, the 
conclusion was changed.  In view of the veteran's smoking 
habit, employment in the rubber industry that involved 
exposure to solvents, and the relatively weak connection 
between herbicide exposure found in available literature, she 
opined that it was more likely that the combined effects of 
solvent exposure in the rubber industry and the veteran's 
smoking were the important etiologic agents in this case.

In subsequent statements added to the record the appellant 
reiterated her claim for entitlement to service connection 
for the cause of the veteran's death.  A November 2004 brief 
asserted, in essence, that the medical evidence of record was 
in equipoise and that the benefit of the doubt should be 
applied to award service connection in this case.

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2005).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005). 

Service connection can be granted for certain diseases, 
including malignant tumors, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases (including malignant tumors) 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996).  
Subsequently, VA specifically determined that the available 
scientific and medical evidence did not show a positive 
association between urinary bladder cancer and exposure to 
herbicides.  See 64 Fed. Reg. 59232, 59236-37 (1999).  In 
supplementary information provided it was noted that smoking 
was the most important risk factor for cancer of the urinary 
bladder and that National Academy of Sciences (NAS) studies 
had, based upon of its review of new studies, found that 
there was no evidence that exposure to herbicides alone was 
related to bladder cancer.  Id.  

In a May 20, 2003, notice VA reported that NAS had concluded 
there was no evidence to support changing the "inadequate or 
insufficient" categorization for urinary bladder cancer and 
found that the credible evidence against an association 
between herbicide exposure and urinary bladder cancer 
outweighed the credible evidence for such an association.  
See 68 Fed. Reg. 27630 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the appellant contends that the veteran's 
carcinoma of the bladder was due to exposure to Agent Orange 
or other herbicides while serving in Vietnam.  Records show 
the veteran was not service connected for any disability 
during his lifetime and there is nothing in his records to 
indicate that carcinoma of the bladder was a pre-existing 
condition or that any disorder in service could have 
conceivably aggravated carcinoma of the bladder or otherwise 
contributed to the onset of death.  Therefore, no issue of 
service connection for the cause of the veteran's death on 
the basis of contribution to death or aggravation of the 
carcinoma of the bladder causative of death by a service- 
connected disability is implicated by the evidence of record.  
Further, it is noted that the cancer was first demonstrated 
many years after service separation.

The appellant is not entitled to service connection for the 
cause of the veteran's death on a presumptive basis as the 
evidence does not show that he ever had one of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e).  The 
veteran died as a result of carcinoma of the bladder.  A 
January 2001 memorandum from the appellant's representative 
referenced a statement from Dr. Ch. that indicated diagnoses 
of urinary bladder and prostate carcinoma; however, the 
reference was merely a summary of the veteran's history.  
Other records show the veteran's primary diagnosis was 
urinary bladder cancer.  The actual medical records from St. 
Joseph's Hospital referred to bladder cancer that went into 
or invaded the prostate.  In order for the presumption to 
apply, prostate cancer must be due to exposure to herbicides 
in service and not the result of metastasis.

As to the issue of entitlement to service connection on a 
direct basis as a result of herbicide exposure in service, 
the record shows the veteran was initially diagnosed with 
bladder cancer in August 1997 and subsequently died as a 
result of this disease.  Initially, the Board finds the 
reference to the opinion from a Dr. Shoenberg offered to 
support a nexus between bladder carcinoma and Agent Orange in 
a case involving a different veteran is of no probative 
value.  The particular facts and medical history in each case 
can vary significantly and can greatly impact an opinion 
rendered.  The attribution of an etiology opinion involving 
persons with presumably different personal histories without 
additional comments by a person competent to address such 
matters requires pure speculation.  

The competent evidence of record associated with this case 
includes the opinion of Dr. C., the veteran's private 
urologist, who found that it was conceivable that exposure to 
herbicides and Agent Orange in Vietnam may have contributed 
to the development of TCC and death.  The Board finds the 
private medical opinion of Dr. C. warrants a lesser degree of 
probative weight because of the rather attenuated nexus 
suggested by the provided statements and because the 
physician did not address what role long-term smoking and 
exposure to chemicals in the workplace may have played with 
regard to the etiology.  

On the other hand, the VA medical opinion offered by Dr. S. 
is considered to be very persuasive.  There is evidence 
indicating the examiner reviewed the veteran's file and 
considered other risk factors.  Moreover, she provided a 
thorough discussion of the rationale and facts relied upon in 
rendering the opinion that noted the relatively weak 
connection between herbicide exposure and bladder cancer 
found in the available literature.  The veteran's solvent 
exposure in the rubber industry and his smoking habit were 
noted to be important etiologic agents in this case.  It is 
also significant to note that Dr. S.'s opinion is consistent 
with the medical and scientific information provided in 
public notices VA has published as recently as May 2003 
specifically addressing the issue of a possible association 
between herbicide exposure in Vietnam and the subsequent 
development of urinary bladder cancer.  

Based upon the evidence of record, the Board finds the 
persuasive medical opinion shows the veteran died due to 
carcinoma of the bladder which was not incurred as a result 
of military service.  Although the appellant's November 2004 
brief asserted an additional medical opinion was required in 
this case because of the possibility that new medical studies 
may have been published since the February 2001 VA medical 
opinion, the Board finds that additional development is not 
required in light of the May 2003 VA public notice addressing 
recent NAS findings.  The appellant is represented by counsel 
and is presumed to have knowledge of all laws and public 
notices.  While VA notice that a presumption of service 
connection was not warranted for urinary bladder cancer does 
not preclude direct service connection, no competent evidence 
has been submitted to doubt the validity of the February 2001 
VA medical opinion.  Therefore, entitlement to service 
connection for the cause of the veteran's death must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


